Citation Nr: 0803052	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-41 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
October 1941 to September 1943 and from October 1945 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and February 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  A certificate of death shows that the veteran died in 
July 1994 at the age of 67; the immediate cause of death was 
cardiopulmonary arrest; the underlying causes of death were 
listed as hypotension and severe dehydration, metabolic 
acidosis, and renal failure.

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

3.  The veteran's cardiovascular disease, endocrine 
condition, and kidney disorder began decades post-service and 
there is no competent evidence that links any of these fatal 
conditions to any incident of active duty.  

4.  According to documents submitted by the appellant, her 
annual income is between $8,448.00 and $10,308.00.  


                                               



 
                                               CONCLUSIONS OF 
LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2007).

2.  The appellant's countable income exceeds income 
limitations for entitlement to improved death pension 
benefits.  38 U.S.C.A. §§ 1503, 1541, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The appellant in this case 


received notification in August 2005 and January 2006, prior 
to the ratings which are the subject of this appeal, and was 
notified as to what was required to substantiate her claim.  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  The appellant was specifically informed as to what 
evidence she was to provide and to what evidence VA would 
attempt to obtain on her behalf.  She was also notified of 
the need to give VA any evidence pertaining to her claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the Dingess requirements, the appellant was 
not notified of the evidence necessary to establish an 
increase in disability rating and the effective date of award 
should her claim be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent that this 
deficiency raises a presumption of prejudice, the Board notes 
that such defect would not have operated to alter the outcome 
in the instant case where the preponderance of the evidence 
is against a finding of service connection for the cause of 
the veteran's death or of an income below the threshold 
maximum allowable rate for death pension entitlement.  That 
is, the timing defect did not affect the essential fairness 
of the adjudication.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice and thus, the 
presumption of prejudice is rebutted).  

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and 


identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 

3.159(c).  As discussed in further detail below, the 
veteran's service medical records were apparently destroyed 
in the fire that occurred at the National Personnel Records 
Center in St. Louis in 1973.  The RO has obtained all 
existing medical records identified by the appellant.  As to 
the duty to provide a medical opinion, service connection was 
not in effect for any disease or disability during the 
veteran's lifetime; the veteran's cardiovascular disease, 
endocrine condition, and kidney disorder began decades post-
service; and there is no competent evidence that links any of 
these fatal conditions to any incident of active duty.  Under 
these circumstances, there is no duty to obtain a medical 
opinion.   38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection for the Cause of the 
Veteran's Death

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 

continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic conditions, such as cardiovascular-renal 
disease, will be presumed to have been incurred in service if 
manifested to a compensable degree within one 
year after service. This presumption, however, is rebuttable 
by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
cardiovascular disease and cerebral thrombosis, was manifest 
to a compensable degree within one year of service 
separation.  38 U.S.C.A. §§ 1101, 1110, 1112,1137; 38 C.F.R. 
§§ 3.303, 

3.307, 3.309.  Service connection also may be granted with 
evidence that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  As to the 
principal cause of death, the regulations provide that a 
"service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  See 38 C.F.R. § 3.312(b).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link. 
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 

consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Id.

Legal Criteria-Death Pension

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the veteran. Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income. 
38 U.S.C.A. §§ 101(12), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(b)(4), 3.23.

Death pension benefits are based on income. Payments of these 
pension benefits are made at a specified annual maximum rate, 
reduced on a dollar-for-dollar basis by annualized countable 
income. 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.24. In 
determining annual income, all payments of any kind or from 
any source (including salary, retirement, or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions. See 38 U.S.C.A. § 
1503(a); 38 C.F.R. § 3.271(a). Social Security benefits are 
not specifically excluded under 38 C.F.R. § 3.272. Such 
income is therefore included as countable income. Medical 
expenses in excess of five percent of the maximum income rate 
allowable, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period, to the extent they were paid. 38 C.F.R. § 
3.272(g)(1)(iii). The specific exclusions from countable 
income also include unreimbursed expenses of a veteran's last 
illness, burial, and just debts. Burial expenses paid by a 
surviving spouse during the calendar year following that in 
which death occurred may be deducted from annual income for 
the 12-month annualization period in which they were paid or 
from annual income for any 12-

month annualization period which begins during the calendar 
year of death, whichever is to the claimant's advantage. 
However, any such expenses paid subsequent to death but prior 
to date of entitlement (i.e. the effective date) are not 
deductible. 38 C.F.R. § 3.272(h).

Analysis-Service Connection for Cause of Death

The veteran had active service in the United States Army 
during the Second World War, and unfortunately, died in July 
1994 at the age of 67 years.  His surviving spouse, the 
appellant in this matter, contends that service connection 
for the cause of her late husband's death is warranted.  A 
certificate of death shows that the veteran died of 
cardiopulmonary arrest as an immediate cause, with 
hypotension with severe dehydration, metabolic acidosis, and 
renal failure being underlying causes of death.  

Service connection was not in effect for any disability 
during the veteran's lifetime.  Thus, in order to show that 
the veteran's ultimately fatal conditions were incurred in 
service, the appellant must put forth evidence that relates 
the death-causing conditions or, alternatively, conditions 
which contributed substantially or materially to death, with 
the veteran's military service.  38 C.F.R. § 3.312.  

The Board notes that the veteran's service medical records 
are unavailable for review.  After an exhaustive search, the 
RO determined that the service medical records could not be 
located, and that they most likely were destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  As 
this is the case, VA has a heightened duty to explain 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that the service medical 
records are unavailable, the Board must decide the case based 
on the evidence which is currently of record.  



The appellant asserts that the veteran's terminal conditions 
were due to exposure of hazardous agents while the veteran 
worked as a civilian welder at a Department of the Army 
facility upon his discharge from active duty.  However, 
service connection can only be granted for periods of active 
military service, and that civilian employment in a 
Department of the Army facility does not qualify as active 
service for VA purposes.  See 38 C.F.R. § 3.1.  

There is no medical evidence of record to suggest that the 
veteran developed his ultimately fatal conditions during 
service or until many years thereafter and it is not 
contended otherwise.  The appellant has specifically 
contended that the development of these conditions occurred 
later in the veteran's life after lengthy employment.  There 
is no indication that cardiovascular disease, renal disease, 
or systemic endocrine problems occurred many years post-
service and there is no medical evidence or competent opinion 
that links any of the death causing diseases to service.

It is pertinent to note that a layperson such as the 
appellant is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The undersigned has fully considered the appellant's 
contentions.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in an of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements as in this case.  The record is devoid 
of contemporaneously 

recorded medical evidence of any complaints, clinical 
findings or X-ray evidence indicative of the cardiovascular, 
endocrine or renal diseases until decades post-service.  
While the absence of service medical records is through no 
fault of the veteran or his widow, the gap of time of between 
any pertinent abnormal findings that may have been reported 
during service and the first medical evidence of a diagnosis 
of the death causing conditions is, in itself, significant 
and it weighs against the appellant's claim.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 

2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).   
In the absence of competent evidence of a nexus of any of the 
causes of death and military service, service connection for 
the cause of the veteran's death is not warranted.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. 
§ 5107(b); See also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Analysis-Death Pension

The appellant contends that she is entitled to award of 
nonservice-connected death pension benefits.  

Improved death pension is a benefit payable by the VA to a 
veteran's surviving spouse or child because of the veteran's 
nonservice-connected death if, among other things, the 
veteran had qualifying service and the surviving spouse meets 
the income and net worth requirements. 38 U.S.C.A. § 1541; 38 
C.F.R. § 3.3(b)(4).  The veteran had wartime service, and 
thus that aspect of the claim for pension is not 


disputed.  The issue under appeal is whether the appellant 
has excessive income which would preclude her from receiving 
pension benefits.  

The rates of death pension are published in tabular form in 
appendix B of the Veterans Benefits Administration Manual 
M21-1 and are to be given the same force and effect as if 
published in the regulations. 38 C.F.R. § 3.21.

The maximum annual rate of improved death pension for a 
surviving spouse with no dependents was $7,094.00 effective 
in February 2005, when the initial denial was entered.  
Subsequently, the maximum annual rate was increased in 2006 
to 
$7,329.00 and in 2007 to $7, 498.00.  See VA Adjudication 
Procedures Manual M21-1, Part I, Appendix B.

The appellant submitted an application for improved death 
pension benefits and reported that her income consisted of 
$423.00 from the veteran's retirement pay benefits and 
$281.00 a month from school retirement.  The total amount 
reported is an annual income of $8,448.00.  

An eligibility verification report stated that the appellant 
received $281.00 in monthly retirement income and $578.00 in 
spouse annuity for a total of $859.00 monthly income, for a 
total yearly income of $10,308.00.  The appellant has 
submitted a report which shows her monthly medical expenses 
to be $20.00, which does not meet the threshold requirements 
for an additional deduction.  See VA Adjudication Procedures 
Manual M21-1, Part I, Appendix B.

Given that the reported income of the appellant on both 
submitted statements is in excess of the threshold for 
entitlement to pension, entitlement to nonservice-connected 
death pension benefits is not warranted.  





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


